                 Case 2:21-cv-00563-JCC Document 35-1 Filed 06/23/21 Page 1 of 2



 1                                                          The Honorable John C. Coughenour
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10     WOLFIRE GAMES, LLC, William Herbert           Case No. 2:21-cv-00563-JCC
11     and Daniel Escobar, individually and on
       behalf of all others similarly situated,
12
                                       Plaintiffs,
13
                 v.
14
       VALVE CORPORATION,
15
                                      Defendant.
16

17     SEAN COLVIN, EVERETT STEPHENS,                Case No. 2:21-cv-00650-JCC
       RYAN LALLY, SUSANN DAVIS, and
18     HOPE MARCHIONDA, individually and on
       behalf of all others similarly situated,      (PROPOSED)
19

20                                    Plaintiffs,    ORDER GRANTING DEFENDANT
                                                     VALVE CORPORATION’S MOTION TO
21               v.                                  COMPEL ARBITRATION AND
                                                     STAYING CLAIMS
22     VALVE CORPORATION,
23
                                      Defendant.
24

25

26

       ORDER GRANTING VALVE CORPORATION’S MOTION TO                         FOX ROTHSCHILD LLP
       COMPEL ARBITRATION AND STAYING CLAIMS                              1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 1                                                        SEATTLE, WA 98154
                                                                                           206.624.3600


     123310788
                 Case 2:21-cv-00563-JCC Document 35-1 Filed 06/23/21 Page 2 of 2




 1           This matter came before the Court on Defendant Valve Corporation’s (“Valve”) Motion
 2 to Compel Arbitration. The Court, having reviewed the Motion, the pleadings filed in opposition

 3 to and in support thereof, the pleadings and files of record, the applicable law, and being fully

 4 advised, HEREBY ORDERS THAT:

 5           1.      Valve’s Motion to Compel Arbitration is GRANTED.
 6           2.      Plaintiffs William Herbert, Daniel Escobar, Sean Colvin, Everett Stephens, Ryan
 7 Lally, Susann Davis, and Hope Marchionda shall individually arbitrate all claims against Valve

 8 pursuant to the arbitration agreement in the Steam Subscriber Agreement.

 9           3.       All claims asserted against Valve by all Plaintiffs are stayed pending completion
10 of all arbitrations.

11           IT IS SO ORDERED.
12
             DATED this ____ day of ___________, 2021.
13

14

15
                                                   The Honorable John C. Coughenour
16                                                 United States District Judge

17 Presented by:

18 FOX ROTHSCHILD LLP

19

20   s/ Gavin W. Skok
   Gavin W. Skok, WSBA #29766
21 Laura P. Hansen, WSBA #48669

22 Attorneys for Defendant Valve Corporation

23

24

25

26


       ORDER GRANTING VALVE CORPORATION’S MOTION TO                                  FOX ROTHSCHILD LLP
       COMPEL ARBITRATION AND STAYING CLAIMS                                       1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 2                                                                 SEATTLE, WA 98154
                                                                                                    206.624.3600
     123310788
